Citation Nr: 0635881	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-07 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for subluxation of the 
left knee, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for subluxation of the 
right knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The credible, probative evidence shows the veteran's left 
knee disability is manifested by severe recurrent subluxation 
and he is functionally limited to no more than 5 degrees 
extension with flexion beyond 60 degrees.

2.  The credible, probative evidence shows the veteran's 
right knee disability approximates no more than moderate 
recurrent subluxation and he is functionally limited to no 
more than 5 degrees extension with flexion beyond 60 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for subluxation of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2006).

2.  The criteria for a disability rating in excess of 20 
percent for subluxation of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to include 
an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of letters from the AOJ to the appellant in May 2001, June 
2003, December 2003 and January 2006.  The letters informed 
the appellant of his and VA's respective duties for obtaining 
evidence.  The December 2003 and January 2006 letters 
informed him of the evidence necessary to substantiate an 
increased rating claim while the latter requested he submit 
any evidence in his possession that pertained to his claims.  
A letter issued in March 2006 informed him of the criteria 
for potential disability ratings and effective dates.

Regarding the timing of complete notice, in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial AOJ 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  The veteran's claim was 
initially adjudicated prior to the enactment of the VCAA and 
although additional notice was provided to the appellant 
after the initial adjudication, the claim was thereafter 
readjudicated.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's VA medical records and Social Security 
Administration (SSA) records.  Also of record are reports of 
VA examinations conducted in support of this claim.  Further, 
the claims file contains the veteran's statements in support 
of his appeal, to include testimony provided at a December 
2002 personal hearing before the RO.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record for which 
he has not been afforded the opportunity to either submit or 
authorize VA to obtain.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim which VA has been authorized to obtain.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Increased Rating Claims

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.

The Board notes that the veteran, as a layperson, is 
competent to describe his symptoms.  However, due to 
inconsistencies noted in the record, more probative value and 
credibility has been afforded the objective evidence of 
record.  See e.g.  May 2002 VA treatment record (veteran 
suspected as an abuser of sick leave), June 2004 VA 
examination report (antalgic gait more pronounced during 
examination than when veteran was observed walking down 100-
foot hallway to exam room); August 2005 VA examination report 
(veteran reported having to wear knee sleeve on left knee 
whenever he left his house but this was inconsistent with his 
normal continuous tan on the legs which was visible due to 
his wearing shorts).

A compensable disability rating for the veteran's left knee 
post-operative scar has already been established and is not 
before the Board.  See May 2005 rating decision.

Subluxation of the Left Knee

The veteran's service-connected subluxation of the left knee 
is currently evaluated as 30 percent disabling.  See March 
2003 rating decision.  The maximum disability schedular 
rating for subluxation of the knee is 30 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  As such, the 
Board will consider whether a higher disability rating is 
warranted utilizing an alternative diagnostic code(s).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
General Counsel has stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 
(July 1, 1997).  Although the veteran is currently in receipt 
of a 30 percent rating under Diagnostic Code 5257, the 
evidence on file does not support the assignment of a 
separate rating under Diagnostic Code 5003, which pertains to 
degenerative arthritis.  First, the evidence on file suggests 
that the veteran does not have arthritis of the left knee.  
X-rays from June 2004 and September 2005 did not reflect 
arthritis.  It is acknowledged that a September 2005 X-ray 
study reflects arthrosis.  To the extent that arthrosis is 
arthritis, it is noted that the medical evidence on file does 
not support the assignment of a separate compensable rating 
based on limitation of motion, as will be explained, in 
detail, below. 

Limitation of function that approximates limitation of 
flexion of the knee to 60 degrees warrants a noncompensable 
(zero percent) disability rating while a 10 percent 
disability rating is warranted for flexion limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5260 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Objective evidence reveals flexion, as limited by pain, 
beyond 60 degrees.  See August 2000 VA examination report 
(flexion to 120 degrees), November 2002 VA treatment record 
(flexion to 80 degrees), January 2003 VA treatment record 
(marked discomfort on attempt to flex knee beyond 70 
degrees), June 2004 VA examination report (135 degrees of 
flexion), and August 2005 VA examination report (flexion to 
125 degrees with complaints of tightness in the left knee at 
the terminus).  As the veteran's left knee disability does 
not approximate the criteria for even a noncompensable rating 
based on limitation of function as manifested by flexion, 
Diagnostic Code 5260 does not afford the veteran with a 
disability rating in excess of his current 30 percent rating.

Nor is a higher rating warranted based on functional 
limitations manifested as limitation of extension.  Extension 
limited to 5 degrees is noncompensable while a 10 percent 
disability rating is warranted for extension of the knee 
limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2006).  Extension limited to 15 degrees warrants a 20 
percent disability rating while a 40 percent rating requires 
extension limited to 20 degrees.  Id.  While the August 2000 
VA examination report indicates the veteran's left knee 
extension was limited to 15 degrees, all additional medical 
evidence during the rating period refers to full extension.  
See November 2002 VA treatment record June 2004 VA 
examination report, and August 2005 VA examination report.  
As such, the veteran's overall disability picture does not 
approximate the criteria for a noncompensable rating.  As the 
evidence is not indicative of compensable limitation of 
extension, application of Diagnostic Code 5261 does not 
afford the veteran with a disability rating in excess of his 
current 30 percent rating.

The VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint. VAOPGCPREC 9-2004 (September 17, 2004).  Here, as 
compensable ratings are not warranted for either limitation 
of flexion and extension, application of the GC opinion does 
not afford the veteran a higher disability rating.  See 
38 C.F.R. § 4.25 (2006).

Higher disability ratings under additional alternative 
diagnostic codes available to evaluate knee disabilities have 
also been considered.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5262 (2006); but see 38 C.F.R. § 4.14 (2006).  
The evidence of record, however, does not reflect the veteran 
has ankylosis of his left knee or impairment of the tibia and 
fibula resulting in nonunion with loose motion such that 
application of Diagnostic Code 5256 or 5262 would be proper.

In short, the evidence does not reveal a left knee disability 
that approximates the criteria for a higher rating 
(separately or in combination).  As neither separate nor 
higher disability ratings are warranted under alternative 
diagnostic codes, the Board must conclude that the weight of 
the evidence is against the veteran's increased rating claim 
for his service-connected subluxation of the left knee.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).  

Furthermore, the Board has no reason to doubt that the 
veteran's service-connected left knee disability limits his 
efficiency in certain tasks.  In fact, the veteran has 
asserted that his knee disability interfered with his 
previous employment.  However, the evidence of record, to 
include the SSA records, is not indicative of an exceptional 
or unusual disability picture and is not reflective of any 
factor that takes the veteran outside of the norm.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2006).

Subluxation of the Right Knee

The veteran's service-connected subluxation of the right knee 
is currently evaluated as 20 percent disabling.  See 
September 2000 rating decision.  A 30 percent disability 
rating is warranted for severe subluxation of the knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  In addition 
to the veteran's complaints of pain and swelling (less 
intense and less frequent on the right) shown by the medical 
evidence of record, the record reveals little to no objective 
evidence of subluxation or instability of the right knee.  
The majority of treatment sought and given was for his left 
knee subluxation and no knee sleeve was issued for his right 
knee.  The August 2000 VA examination report indicates the 
veteran's right knee stability was intact upon examination 
and McMurray and Lachman's testing was negative and the June 
2004 VA examination report shows there was no effusion upon 
examination.  See also November 2002 VA treatment record 
(right patella "somewhat" hypermobile).  As such, the 
evidence is not indicative of a right knee disability picture 
that approximates severe subluxation and a higher rating is 
not warranted.

Limitation of function that approximates limitation of 
flexion of the knee to 60 degrees warrants a noncompensable 
(zero percent) disability rating while a 10 percent 
disability rating is warranted for flexion limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the evidence 
reveals the veteran's complaints of bilateral knee pain that 
was less severe on the right and the objective evidence 
reveals flexion, as limited by pain, beyond 60 degrees.  See 
August 2000 VA examination report (active flexion to 100 
degrees), November 2002 VA treatment record (full range of 
motion of right knee), June 2004 VA examination report (125 
degrees of flexion), and August 2005 VA examination report 
(flexion to 125 degrees).  As the veteran's right knee 
disability does not approximate the criteria for even a 
noncompensable rating based on limitation of function as 
manifested by flexion, Diagnostic Code 5260 does not afford 
the veteran with a disability rating in excess of his current 
20 percent rating.

Nor is a higher rating warranted based on functional 
limitations manifested as limitation of extension.  Extension 
limited to 5 degrees is noncompensable while a 10 percent 
disability rating is warranted for extension of the knee 
limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2006).  While the August 2000 VA examination report 
indicates the veteran's right knee extension was limited to 
10 degrees, all additional medical evidence during the rating 
period refers to full extension.  See November 2002 VA 
treatment record, November 2002 VA treatment record, June 
2004 VA examination report, and August 2005 VA examination 
report.  As such, the veteran's overall disability picture 
does not approximate the criteria for a noncompensable 
rating.  However, as noted above, the veteran had increased 
functional limitations associated with squatting.  However, 
there was no indication of any additional objective evidence 
of increased functional limitations associated with the right 
knee.  When the objective evidence of increased functional 
limitations is considered in conjunction with his range of 
measured extension (usually measured as normal), a disability 
picture that approximates the criteria for a noncompensable 
disability rating is revealed.  As such, Diagnostic Code 5261 
does not afford the veteran with a disability rating in 
excess of his current 20 percent rating.

Additionally, VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint. VAOPGCPREC 9-2004 (September 
17, 2004).  Here, as nor more than a noncompensable 
disability rating is warranted for his functional limitations 
as manifested by limited extension and the evidence does not 
even approximate the criteria for a noncompensable rating 
based on limitation of flexion, the diagnostic criteria used 
to evaluated limitation of motion of the knee does not afford 
the veteran a higher disability rating if the two limitation 
of motion ratings were combined.  See 38 C.F.R. § 4.25 
(2006).
Similarly, application of the VAOPGCPREC opinion 23-97 does 
not afford the veteran a higher disability rating.  

Higher disability ratings under alternative diagnostic codes 
available to evaluate knee disabilities have also been 
considered.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 (2005); but see 38 C.F.R. § 4.14 (2005).  The evidence 
of record, however, does not reflect the veteran has 
ankylosis of his right knee or impairment of the tibia and 
fibula resulting in nonunion with loose motion such that 
application of Diagnostic Code 5256 or 5262 would be proper.

In short, the evidence does not reveal a right knee 
disability that approximates the criteria for a higher rating 
(separately or in combination).  As neither separate nor 
higher disability ratings are warranted under alternative 
diagnostic codes, the Board must conclude that the weight of 
the evidence is against the veteran's increased rating claim 
for his service-connected subluxation of the right knee.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).  

Finally, the Board has no reason to doubt that the veteran's 
service-connected right knee disability limits his efficiency 
in certain tasks.  Again, the Board notes the veteran has 
asserted that his knee disability interfered with his ability 
to retain his previous employment.  However, the evidence of 
record, to include the SSA records, is not indicative of an 
exceptional or unusual disability picture and is not 
reflective of any factor that takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2006).


ORDER

An increased rating for subluxation of the left knee is 
denied.

An increased rating for subluxation of the right knee is 
denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


